



EXHIBIT 10.5


 

AMENDMENT NO. 3 TO
LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 3 “) dated as of
October 16, 2002 by and among AEP Industries, Inc. (“Borrower”), the parties
from time to time to the Loan Agreement (as hereinafter defined) as lenders
(each individually, a “Lender” and collectively, “Lenders”) and Congress
Financial Corporation, a Delaware corporation, in its capacity as agent for
Lenders (in such capacity, “Agent”).

 


WITNESSETH

 

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Agent and Lenders have made and may make loans and advances
and provide other financial accommodations to Borrower as set forth in the Loan
and Security Agreement, dated November 20, 2001, by and among Agent, Lenders and
Borrower, as amended by Amendment No. 1 to Loan and Security Agreement, dated
December 9, 2001 and Amendment No. 2, dated July 10, 2002 (as amended hereby and
as the same may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and the agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto (collectively, together with the Loan Agreement,
the “Financing Agreements”); and

 

WHEREAS, Borrower has advised Agent and Lenders that Borrower intends to, among
other things, (i) purchase all of the issued and outstanding shares of capital
stock of FIAP Germany (as hereinafter defined) from AEP Italy (as hereinafter
defined), (ii) cancel certain indebtedness of FIAP Germany owing to Borrower,
(iii) dissolve and liquidate FIAP Germany, (iv) purchase all of the issued and
outstanding shares of capital stock of AEP Italy from AEP Belgium (as
hereinafter defined), (v) merge AEP Italy with and into FIAP Italy (as
hereinafter defined) and (v) cause AEP Belgium to repay certain indebtedness of
AEP Belgium to Borrower with the proceeds received by AEP Belgium from the sale
of the capital stock of AEP Italy to Borrower; and

 

WHEREAS, Borrower has requested that Agent and Lenders to consent to such
transactions to the extent such consent is required and Agent and Lenders are
willing to consent to such transactions subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

1. Definitions.

 

(a) Additional Definitions. As used herein or in any of the other Financing
Agreements, the following terms shall have the respective meanings given to them
below, and the Loan Agreement and the other Financing Agreements shall be deemed
and are hereby amended to include, in addition and not in limitation, each of
the following definitions:

 

(i) “AEP Belgium” shall mean AEP Belgium S.A., a company incorporated under the
laws of Belgium, and its successors and assigns.

 

(ii) “AEP Italy” shall mean AEP Italia SpA, a company incorporated under the
laws of Italy, and its successors and assigns.

 

(iii) “AEP Italy Purchase Agreement” shall mean the Share Sale and Purchase
Agreement, dated as of October 1, 2002, between AEP Belgium, as seller and
Borrower, as buyer, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

(iv) “FIAP Germany” shall mean FIAP Deutschland GmbH, a company incorporated
under the laws of Germany, and its successors and assigns.

 

(v) “FIAP Germany Purchase Agreement” shall mean the Purchase Agreement, dated
March 1, 2002, between AEP Italy, as seller and Borrower, as buyer, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(vi) “FIAP Italy” shall mean FIAP SpA, a company organized under the laws of
Italy, and its successors and assigns.

 

(b) Interpretation. For purposes of this Amendment, all terms used herein,
including but not limited to, those terms used and/or defined herein or in the
recitals hereto shall have the respective meanings assigned thereto in the Loan
Agreement as amended by this Amendment No. 3.

 

2. FIAP Germany.

 

(a) Subject to the terms and conditions contained herein, notwithstanding
anything to the contrary contained in the Loan Agreement, including without
limitation, Sections 9.7(b) or 9.10(g) thereof, Agent and Lenders hereby consent
to the purchase by Borrower of all of the issued and outstanding shares of
Capital Stock of FIAP Germany from AEP Italy pursuant to the terms of the FIAP
Germany Purchase Agreement as in effect on the date hereof, provided, that, (i)
such purchase and sale shall be on the terms and conditions set forth in the
FIAP Germany Purchase Agreement as in effect on the date hereof, (ii) Agent
shall have received a true, correct and complete copy of the FIAP Germany
Purchase Agreement and all agreements, documents and instruments related
thereto, (iii) the only consideration payable by Borrower for the purchase of
such share shall be one Euro, (iv) Borrower shall not incur or assume or
otherwise become

 

2

--------------------------------------------------------------------------------


 

liable for any Indebtedness or other obligations as a result of the purchase of
such shares, (v) all of the conditions set forth in Section 9.10(g) of the Loan
Agreement with respect to such purchase by Borrower shall be satisfied, other
than the conditions set forth in Section 9.10(g)(vii), but subject to
Section 2(b) of this Amendment No. 3 below, and (vi) such purchase and sale
shall be effective on or before October 31, 2002.

 

(b) Notwithstanding anything to the contrary contained in Section 9.10(g) of the
Loan Agreement, Agent and Lenders shall not require that the conditions set
forth in Section 9.10(g)(vii) of the Loan Agreement be satisfied with respect to
the purchase by Borrower of the shares of the Capital Stock of FIAP Germany from
AEP Italy as consented to above, provided, that, (i) FIAP Germany has been
dissolved and liquidated by no later than January 31, 2003 and (ii) Agent shall
have received evidence of such dissolution and liquidation in form and substance
satisfactory to Agent on or before such date. In the event that FIAP Germany has
not been dissolved and liquidated by such date, then at any time thereafter
promptly upon Agent’s request, Borrower shall execute and deliver, or cause to
be executed and delivered, to Agent the agreements, documents and instruments
contemplated by Section 9.10(g)(vii) of the Loan Agreement, together with such
other agreements, documents and instruments as Agent may request in connection
therewith.

 

(c) As of October 16, 2002, the Indebtedness of FIAP Germany to Borrower is
approximately $2,397,840. Borrower intends to cancel such Indebtedness prior to
January 1, 2003. Borrower hereby confirms and represents to Agent and Lenders
that the conditions set forth in Section 9.10(h) of the Loan Agreement are and
shall be satisfied in connection with the cancellation by Borrower of such
Indebtedness on or about such date.

 

3. AEP Italy.

 

(a) Subject to the terms and conditions contained in this Amendment No. 3,
notwithstanding anything to the contrary contained in the Loan Agreement,
including without limitation, Sections 9.7(b), 9.10(b) or 9.12 thereof, Agent
and Lenders hereby consent to the purchase by Borrower of all of the issued and
outstanding shares of Capital Stock of AEP Italy from AEP Belgium pursuant to
the terms of the AEP Italy Purchase Agreement as in effect on the date hereof,
provided, that, (i) such purchase and sale shall be on the terms and conditions
set forth in the AEP Italy Purchase Agreement as in effect on the date hereof,
(ii) Agent shall have received a true, correct and complete copy of the AEP
Italy Purchase Agreement and all agreements, documents and instruments related
thereto, (iii) the only consideration payable by Borrower for the purchase of
such shares shall be approximately Euros 1,400,000, (iv) Borrower shall not
incur or assume or otherwise become liable for any Indebtedness or other
obligations as a result of the purchase of such shares, (v) such purchase and
sale shall be effective on or before January 1, 2003, (vi) all of the
consideration paid by Borrower pursuant to the AEP Italy Purchase Agreement or
otherwise in connection with the purchase of such shares shall be used by AEP
Belgium to make a payment in cash or other immediately available funds to
Borrower in the full amount thereof substantially contemporaneously with the
payment of such purchase price by Borrower to AEP Belgium, which funds received
by Borrower shall be applied to certain existing Indebtedness of AEP Belgium to
Borrower, and (vii) all of the conditions set forth in Section 9.10(g) with
respect to such purchase by Borrower shall be satisfied, other than the

 

3

--------------------------------------------------------------------------------


 

requirements set forth in Section 9.10(g)(vii), which shall be satisfied by no
later than March 30, 2003.

 

(b) Borrower shall give written notice to Agent that AEP Italy and FIAP Italy
have merged within ten (10) days of the effective date of such merger. Borrower
hereby confirms and represents that each of the conditions to such merger to be
satisfied under Section 9.7(a)(ii) of the Loan Agreement have been or will be
satisfied as of the date of such merger.

 

4. Representations and Warranties. Borrower represents and warrants with and to
Agent and Lenders as follows, which representations and warranties shall survive
the execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a continuing condition of the making of any Loans by
Agent (or Agent on behalf of Lenders) to Borrower:

 

(a) The execution and delivery of the FIAP Germany Purchase Agreement and the
AEP Italy Purchase Agreement, and the consummation of the transactions
contemplated therein or any of the other transactions otherwise consented to by
Agent and Lenders pursuant to this Amendment No. 3, or otherwise referred to
herein, do not and will not violate any law or regulation or any order, writ,
injunction or decree of any court or other Governmental Authority in any respect
or do not and will not result in the breach of, or constitute a default in any
respect under, any material indenture, mortgage, deed of trust, agreement or
instrument to which Borrower is a party or may be bound, or result in the
creation or imposition of, require or give rise to the obligation to grant, any
lien, charge or encumbrance upon any of the property of Borrower.

 

(b) Borrower has obtained all consents, waivers or approvals of any Persons
required in connection with the transactions consented to by Agent and Lenders
pursuant to this Amendment No. 3, or otherwise referred to herein, and such
consents, waivers or approvals are and shall be in full force and effect.

 

(c) As of the date hereof and after giving effect to the consents provided for
herein, no Default or Event of Default exists or has occurred and is continuing.

 

(d) This Amendment No. 3 and each other agreement or instrument to be executed
and delivered by Borrower in connection herewith have been duly authorized,
executed and delivered by all necessary action on the part of Borrower and the
agreements and obligations of Borrower contained herein constitute legal, valid
and binding obligations of Borrower enforceable against Borrower in accordance
with their respective terms.

 

(e) As of the date hereof FIAP Germany is inactive and does not engage in any
business or commercial activity and FIAP Germany does not and will not hold any
assets or properties.

 

4

--------------------------------------------------------------------------------


 

5. Conditions Precedent. The effectiveness of the consents contained herein
shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:

 

(a) Agent shall have received an executed original or executed original
counterparts of this Amendment No. 3 (as the case may be), duly authorized,
executed and delivered by Borrower;

 

(b) Agent shall have received such approvals of the Lenders to the terms of this
Amendment No. 3 as may be required in the determination of Agent under the terms
of the Loan Agreement;

 

(c) Agent shall have received, in form and substance satisfactory to Agent, the
AEP Italy Purchase Agreement duly authorized, executed and delivered by the
parties thereto;

 

(d) Agent shall have received, in form and substance satisfactory to Agent, the
FIAP Germany Purchase Agreement duly authorized, executed and delivered by the
parties thereto.

 

6. Provisions of General Application.

 

(a) Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied and
in all other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. To
the extent of conflict between the terms of this Amendment No. 3 and the other
Financing Agreements, the terms of this Amendment No. 3 shall control. The Loan
Agreement and this Amendment No. 3 shall be read and construed as one agreement.
Any acknowledgment or consent contained herein shall not be construed to
constitute a consent to any other or further action by Borrower or any
Subsidiary of Borrower or to entitle Borrower or any Subsidiary of Borrower to
any other consent.

 

(b) Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York, but excluding any principles of conflicts of
law or other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of New York.

 

(c) Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

(d) Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 3, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendments No. 3 by telefacsimile shall have the same force and effect as
delivery of an original manually executed counterpart of this Amendment No. 3.
Any party delivering any executed counterpart of this Amendment NO. 3 by
telefacsimile shall

 

5

--------------------------------------------------------------------------------


 

also deliver an original manually executed counterpart, but the failure to do so
shall not affect the validity, enforceability and binding effect of this
Amendment No. 3 as to such party or any other party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

 

 

CONGRESS FINANCIAL CORPORATION,
as Agent and as Lender

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

AEP INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------
